OPINION
David L. Sodders is appealing from the decision of the trial court denying him jail time credit for a period of incarceration from November 21, 1997, to March 17, 1998.
The appellee did not file a brief.  If we accept the appellant's statement of facts in its brief, which we may do (App.R. 18(C)), we would find that the appellant has made a plausible case for receiving jail time credit for at least of a portion of the time he requested. However, the trial court in its decision gave no rationale for denying Sodders' motion to it requesting the credit. The court simply said that the motion is "not to be well taken". Docket 25. As we have stated previously: "This court has held that where the record before it provides no basis to support the decision of the trial court regarding jail time credit the case should be remanded to the trial court to calculate the amount of jail time credit and to place on the record its factual findings regarding its calculation. State v.Dickson (1984), 18 Ohio. App. 3d 86." State v. Webb (June 30, 1999), Greene App. No. 99-CA-11, unreported. The assignment of error is therefore sustained, the judgment of the trial court is reversed, and this case is remanded to the trial court for further proceedings consistent with this opinion.
GRADY, P.J., and WOLFF, J., concur.
Copies mailed to:
James D. Bennett
Frank J. Patrizio
Hon. Jeffrey M. Welbaum